UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 12, 2011 EXPRESS-1 EXPEDITED SOLUTIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 001-32172 (Commission File Number) 03-0450326 (I.R.S. Employer Identification No.) 3399 South Lakeshore Drive, Suite 225, Saint Joseph, Michigan, 49085 (Address of principal executive offices – zip code) (269)429-9761 (Registrant’s telephone number, including area code) Not applicable (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On May 12, 2011, Express-1 Expedited Solutions, Inc. issued a press release reporting its financial results for the quarter ended March 31, 2011. A copy of the release is furnished as Exhibit 99.1. The information furnished herein, including Exhibit 99.1, is not deemed to be “filed” for purposes of Section 18 of the Exchange Act, or otherwise subject to the liability of that section. This information will not be deemed to be incorporated by reference into any filing under the Securities Act or the Exchange Act, except to the extent that the registrant specifically incorporates them by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit No. Exhibit Description Press Release dated May 12, 2011. SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated May 12, 2011 Express-1 Expedited Solutions, Inc. By: /s/Mike Welch Mike Welch Chief Executive Officer
